EXHIBIT 10.17
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of December 30, 2019, by and among POOL CORPORATION, a Delaware
corporation (the “US Borrower”), SCP DISTRIBUTORS CANADA INC., a company
organized under the laws of Ontario (the “Canadian Borrower”), SCP
INTERNATIONAL, INC., a Delaware corporation (the “Euro Borrower” and,
collectively with the US Borrower and the Canadian Borrower, the “Borrowers”),
the Subsidiary Guarantors party hereto, each Lender (as defined below) party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”).
Statement of Purpose
The Borrowers, each of the lenders party thereto (collectively, the “Lenders”
and, each individually, a “Lender”) and the Administrative Agent are party to
that certain Amended and Restated Credit Agreement dated as of September 29,
2017 (as amended by the First Amendment to Amended and Restated Credit Agreement
dated as of September 21, 2018 and the Second Amendment to Amended and Restated
Credit Agreement and First Amendment to Amended and Restated Subsidiary Guaranty
Agreement dated as of November 7, 2019 and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The US Borrower has informed the Administrative Agent that it plans to borrow a
$185,000,000 term loan from Bank of America, N.A. and, if applicable, certain
other lenders arranged by Bank of America, N.A. or one of its affiliates (the
“BofA Term Loan Facility”).
The Borrowers have requested, and the Administrative Agent and the Lenders have
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement in each case as specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the Statement of Purpose hereto) shall have
the meanings assigned thereto in the Credit Agreement. This Amendment shall be a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.


2. Amendments. Subject to and in accordance with the terms and conditions set
forth herein, the parties hereto hereby agree that the Credit Agreement is
amended as follows:


(a) the definition of “Qualified Unsecured Issuances” contained in Section 1.1
of the Credit Agreement is hereby amended by (i) replacing the reference in
clause (a) thereof to $150,000,000 with “$185,000,000” and (ii) adding the
following phrase to the end of clause (b) thereof:
“ (other than customary equal and ratable provisions that would permit the
Obligations to be secured on at least a pari passu basis with such
Indebtedness)”


1



--------------------------------------------------------------------------------



(b) Section 5.8(g) of the Credit Agreement is hereby amended to replace the
reference to “Borrower” in clause (2) of the definition of “Early Opt-in
Election” with “US Borrower”.
(c) Section 11.2 of the Credit Agreement is hereby amended as follows:
(i) by deleting the “and” at the end of clause (j) thereof;


(ii) by replacing the period at the end of clause (k) thereof with “; and”; and


(iii) inserting a new clause (l) thereto to read in its entirety as follows:


“(l)  Liens securing Indebtedness permitted under Section 11.1(q) so long as the
Obligations are secured on an equal and ratable basis pursuant to an
intercreditor agreement in form and substance satisfactory to the Administrative
Agent.”


(d) Section 11.11 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof to read in its entirety as follows:
“(a)  Enter into any Indebtedness which contains any negative pledge on assets
or any covenants more restrictive than the provisions of Articles IX, X and XI
hereof, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness (other than (i) Indebtedness
permitted pursuant to Section 11.1(q) of this Agreement (provided that any such
negative pledge, restriction, limitation or encumbrance is no more restrictive
than this Agreement and permits the US Borrower and its Subsidiaries to secure
the Obligations at least on a pari passu basis with such Indebtedness (including
pursuant to a customary “equal and ratable” clause)) and (ii) Indebtedness
incurred by a Special Purpose Subsidiary solely in connection with an Accounts
Securitization).”


3. Effectiveness. This Amendment shall become effective on the date when the
following conditions shall have been satisfied or waived (such date, the
“Amendment Effective Date”):


(a) The Administrative Agent shall have received each of the following (in form
and substance reasonably satisfactory to the Administrative Agent):
(i) counterparts of this Amendment executed by the Borrowers, the Subsidiary
Guarantors, the Administrative Agent, each of the Lenders, the Euro Lender and
the Canadian Dollar Lender;
(ii) a certificate of a Responsible Officer of the US Borrower certifying that
(a) attached thereto is a true, correct and complete executed copy of the loan
agreement (or equivalent) governing the BofA Term Loan Facility (the “BofA Term
Loan Agreement”) and (b) the BofA Term Loan Facility meets all of the
requirements of a Qualified Unsecured Issuance under, and as defined in, the
Credit Agreement (including attaching to such certificate the Officer’s
Compliance Certificate required thereby); and
2



--------------------------------------------------------------------------------



(iii) such other instruments, documents and certificates as the Administrative
Agent shall reasonably request in connection with the execution of this
Amendment.
(b) Each representation and warranty contained in the Credit Agreement and the
other Loan Documents is true, correct and complete in all material respects
(except to the extent such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of the
Amendment Effective Date as if fully set forth herein, other than any such
representations or warranties that, by their express terms, refer to an earlier
date, in which case they shall have been true and correct as of such earlier
date.
(c) No Default or Event of Default has occurred and is continuing as of the
Amendment Effective Date or would result after giving effect hereto.
(d) The BofA Term Loan Facility shall have been consummated substantially
concurrently with the effectiveness of this Amendment pursuant to, and in
accordance with, the BofA Term Loan Agreement and the Borrower or one of the
Subsidiary Guarantors shall have received $185,000,000 in cash proceeds thereof.
4. Limited Effect. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
This Amendment shall not be deemed (a) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, or (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers, any of their respective
Subsidiaries or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights or remedies arising in favor of the Lenders or the Administrative
Agent, or any of them, under or with respect to any such documents. References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any Loan Document to the “Credit Agreement” shall be deemed to be references to
the Credit Agreement as modified hereby.


5. Representations and Warranties. By its execution hereof, each Credit Party
hereby represents and warrants as follows:


(a) such Credit Party has the right, power and authority and has taken all
necessary corporate, limited liability and other action to authorize the
execution, delivery and performance of this Amendment and each other document
executed in connection herewith to which it is a party in accordance with their
respective terms; and
(b) this Amendment and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Credit
Party, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
3



--------------------------------------------------------------------------------



6. Acknowledgement and Reaffirmation. By their execution hereof, each Credit
Party hereby expressly (a) consents to this Amendment and (b) acknowledges that
such Credit Party’s covenants, representations, warranties and other obligations
set forth in the Credit Agreement, the Notes, the Letter of Credit Applications,
the Subsidiary Guaranty Agreement and the other Loan Documents to which such
Credit Party is a party remains in full force and effect.


7. Costs, Expenses and Taxes. The Borrowers agree to pay in accordance with
Section 15.3 of the Credit Agreement all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration and enforcement of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.


8. Execution in Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.


9. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the state of New York.


10.  Jurisdiction and Venue; Waiver of Jury Trial.  Sections 15.6 and 15.7 of
the Credit Agreement are hereby incorporated by this reference as if fully
stated herein mutatis mutandis.


11. Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter.


12. Successors and Assigns. This Amendment shall be binding on and insure to the
benefit of the parties and their heirs, beneficiaries, successors and permitted
assigns.


[Signature Pages Follow]



4



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.


BORROWERS:    
POOL CORPORATION, as US Borrower
By: /s/ Jennifer M. Neil 
Name: Jennifer M. Neil
Title:  Chief Legal Officer, Vice President and Secretary
        
SCP DISTRIBUTORS CANADA INC., as Canadian Borrower
By: /s/ Jennifer M. Neil 
Name: Jennifer M. Neil
Title:  Secretary


SCP INTERNATIONAL, INC., as Euro Borrower
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  Chief Accounting Officer and Assistant Secretary









Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:  
SCP DISTRIBUTORS LLC, as Subsidiary Guarantor
By: /s/ Jennifer M. Neil 
Name: Jennifer M. Neil
Title:  Chief Legal Officer, Vice President and Secretary
        
SPLASH HOLDINGS, INC., as Subsidiary Guarantor
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  Chief Accounting Officer and Assistant Secretary
ALLIANCE TRADING, INC., as Subsidiary Guarantor
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  President and Secretary
        
CYPRESS, INC., as Subsidiary Guarantor
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  President and Secretary


SUPERIOR POOL PRODUCTS LLC, as Subsidiary Guarantor
By: /s/ Jennifer M. Neil 
Name: Jennifer M. Neil
Title:  Chief Legal Officer, Vice President and Secretary


SCP INTERNATIONAL, INC., as Subsidiary Guarantor
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  Chief Accounting Officer and Assistant Secretary

Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



POOL DEVELOPMENT LLC, as Subsidiary Guarantor
By: /s/ Jennifer M. Neil 
Name: Jennifer M. Neil
Title:  Chief Legal Officer, Vice President and Secretary


HORIZON DISTRIBUTORS, INC., as Subsidiary Guarantor
By: /s/ Jennifer M. Neil 
Name: Jennifer M. Neil
Title:  Chief Legal Officer, Vice President and Secretary
        
POOLFX SUPPLY LLC, as Subsidiary Guarantor
By: /s/ Melanie Housey Hart 
Name: Melanie Housey Hart
Title:  Secretary and Treasurer







Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT
AND LENDERS:    
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, an Issuing Lender, the Canadian
Dollar Lender, the Euro Lender and a Lender
By: /s/ James Travagline 
Name: James Travagline
Title: Managing Director



Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Lender


By: /s/ Adam Rose 
Name: Adam Rose
Title: SVP






















































































Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



MUFG UNION BANK, N.A., as Lender


By: /s/ George Stoecklein 
Name: George Stoecklein
Title: Managing Director
Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



CAPITAL ONE, N.A., as Lender


By: /s/ Kiel Johnson 
Name: Kiel Johnson
Title: Vice President






















































































Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



REGIONS BANK, as Lender


By: /s/ Jorge E. Goris
Name: Jorge E. Goris
Title: SVP
Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



TRUST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY, as Lender


By: /s/ Daniel P. Deluca
Name: Daniel P. Deluca
Title: Assistant Vice President


Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Lender


By: /s/ Erica Babycos
Name: Erica Babycos
Title: Authorized Signer














































































Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------



THE BANK OF EAST ASIA, LTD., NEW YORK BRANCH, as Lender.


By: /s/ James Hua
Name: James Hua
Title: SVP
By: /s/ Kitty Sin
Name: Kitty Sin
Title: SVP


Third Amendment to Amended and Restated Credit Agreement
Pool Corporation
Signature Page